Citation Nr: 1004442	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of whether there was clear and unmistakable error 
(CUE) in a July 2005 Board of Veterans' Appeals (Board) 
decision, which denied, inter alia, the veteran's request to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD) is the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In March 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In June 2008, the veteran raised the issue of entitlement to 
service connection for porphyria cutanea tarda.  It does not 
appear that the RO has addressed this issue.  In addition, 
the veteran also appears to have raised the issues of 
entitlement to increased evaluation for diabetes mellitus 
and made requests to reopen claims for service connection 
for PTSD and left knee disability.  Thus, these matters are 
referred to the RO for appropriate action

In August 2006, the RO received a letter from the veteran 
raising the issue of CUE in a July 2005 Board decision.  
This issue will be adjudicated separately by the Board and 
is the subject of a separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks entitlement to a TDIU.  

The Veteran contends that his service-connected disabilities 
render him unemployable. 

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). Consideration 
may be given to his level of education, special training, 
and previous work experience in making this determination, 
but not to his age or the impairment caused by any 
disabilities that are not service-connected. See 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is 
one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.   Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran meets the schedular 
criteria for a TDIU.  Service connection is currently 
established for gouty arthritis and diabetes mellitus, both 
rated as 20 percent disabling; hypertension, peripheral 
neuropathy of both upper and lower extremities, and lumbar 
spine arthritis, all rated as 10 percent disabling, and 
erectile dysfunction rated as noncompensably (zero percent) 
disabling.  Thus, as the veteran's diabetes mellitus (20 
percent) and all extremities (10 percent times 4) are from 
common etiology, the combined rating for these disabilities 
is 50 percent (20 + 10 + 10 + 10 + 10).  See 38 C.F.R. § 
4.16(a)(2) and 38 C.F.R. § 4.25, Table 1 - Combined Ratings 
Table.  The remaining disabilities result in a combined 
disability rating of 70.
  
Given that the veteran has raised the issues of service 
connection for porphyria cutanea tarda and entitlement to 
increased evaluation for diabetes mellitus and made requests 
to reopen claims for service connection for PTSD and left 
knee disability, if granted, this could result in 
eligibility for a TDIU, the Board finds that the claim for a 
TDIU is inextricably intertwined with these referred claims, 
and that the claim for a TDIU should be considered after a 
decision is rendered on the service connection claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

In addition, although the Veteran was afforded VA 
examination in May 2006 which addressed the severity of the 
Veteran's service-connected disabilities as well as the 
effect each individual disability had on his usual 
occupation or on occupational activities, he has yet to be 
afforded a VA examination to determine the cumulative effect 
of his service-connected disabilities on his ability to 
obtain and maintain employability.  

Accordingly, the case is REMANDED for the following action:

1. After developing and adjudicating the 
referred claims of entitlement to 
service connection for porphyria cutanea 
tarda, entitlement to increased 
evaluation for diabetes mellitus, and 
the requests to reopen claims for 
service connection for PTSD and left 
knee disability, the Veteran should be 
afforded the appropriate VA examination 
to determine whether the severity of his 
service-connected disabilities preclude 
substantial gainful employment.  A list 
of the veteran's service-connected 
disabilities as well as the claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  In 
particular, the examiner should indicate 
whether it is at least as likely as not 
that the service-connected disabilities 
together result in the Veteran being 
unable to obtain and retain 
substantially gainful employment.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





